Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of the 31st day of March, 2008, by and between Benihana Inc., a Delaware corporation (the “Company”) and Juan C. Garcia (“Executive”). R E C I T A L S : Executive, pursuant to an election by the Company’s Board of Directors on March 23, 2007, is, and has been since April 2, 2007, employed by the Company as its President and Chief Operating Officer. Executive is employed by the Company pursuant to the terms and conditions of the Amended and Restated Employment Agreement dated as of the 18th day of June, 2007 (the “Employment Agreement”). The Company is desirous of continuing the employment of Executive in such capacity and Executive is desirous of continuing to be employed by the Company in such capacity on the terms and conditions hereinafter set forth. Certain revisions to the Employment Agreement have been necessitated by the enactment of Section 409A of the Internal Revenue Code, as amended (the “Code”) and the final Treasury Regulations promulgated thereunder. As a result, the Company and Executive have agreed to amendments to the Employment Agreement and to the restatement of the Employment Agreement, as so amended, as set forth in its entirety herein. NOW, THEREFORE, the Employment Agreement is hereby amended and restated in its entirety as follows: 1.Engagement and Term. The Company hereby continues to employ Executive and Executive hereby accepts such continued employment by the Company on the terms and conditions set forth herein, for a period commencing on April 2, 2007 (the “Effective Date”), and ending, unless sooner terminated in accordance with the provisions of Section 4 hereof, on March 31, 2010 (the “Employment Period”). 2.Scope of Duties.
